Citation Nr: 0941557	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-03 860  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from September 1951 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the Veteran requested a Board hearing at 
the RO on his January 2008 VA Form 9.  However, he withdrew 
this request via correspondence received in June 2008

Also in June 2008, the Veteran submitted medical evidence 
pertinent to this appeal, which had not previously been 
considered by the RO.  However, the Veteran included a waiver 
of his right to have that evidence considered by the RO, and 
therefore, a remand for initial RO consideration is not 
necessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability, and 
sustained significant noise exposure in service; however, the 
competent evidence regarding nexus weighs against the claim.  

2.  The Veteran has tinnitus, and sustained significant noise 
exposure in service; however, the competent evidence 
regarding nexus weighs against the claim.  

3.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  Hearing loss disability is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2006 RO rating 
decision reflects the initial adjudication of each claim 
after issuance of the March 2006 letter.  The Board 
acknowledges that the March 2006 letter mistakenly referred 
to a claim for service connection for hypertension, instead 
of hearing loss.  Nevertheless, the information provided in 
that letter was appropriately general in nature, and there is 
no indication that the Veteran was prejudiced by this 
mistaken reference.  Moreover, a July 2008 letter properly 
referred to hearing loss and tinnitus, and also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Although the claims were not 
readjudicated after issuance of the July 2008 letter, this is 
appropriate, as no additional evidence was submitted or 
identified by the Veteran in response to the letter.  The 
Board also notes that the Veteran's submission of a February 
2008 ENT report in June 2008, indicates that he had actual 
knowledge of the type of evidence pertinent to these claims.  
Accordingly, the Board concludes that, to the extent of any 
error in the timing of the notice provided to the Veteran, no 
prejudice has resulted.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
outpatient treatment records, and the report of a October 
2007 VA examination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board finds that the October 2007 examination 
is adequate, as it was performed by a medical professional 
who acknowledged review of claims file and solicited medical 
history and symptomatology from Veteran.  Moreover the 
diagnoses and rationales provided are consistent with the 
findings on examination and with the record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is necessary. 

II.  Analysis

The Veteran is seeking service connection for a hearing loss 
disability, and for tinnitus, on the basis that they resulted 
from noise exposure sustained in service.  For reason 
addressed below, the Board finds that service connection must 
be denied for each disability claimed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

First addressing the question of current disability, the 
evidence indicates that the Veteran does have hearing loss to 
an extent recognized as a disability for VA purposes (see 
38 C.F.R. § 3.385).  The report of a VA examination conducted 
in October 2007 reveals pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
60
LEFT
35
30
35
45
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 96 percent in the left ear.  
Thus, on the basis of the pure tone thresholds, the criteria 
for a hearing loss disability are met.  Moreover, while the 
October 2007 examiner found that the Veteran does not have 
true tinnitus, in that the Veteran's reported symptomatology 
is not auditory in nature, but more in the nature of a 
vibration, other VA records do reflect a diagnosis of 
tinnitus.  Specifically, a December 2007 VA ENT clinic note 
contains a diagnosis of bilateral tinnitus.  

Regarding an in-service injury or disease, the Board notes 
that the Veteran's service records indicate that he served 
aboard a naval vessel during a period of war.  The Veteran 
asserts that he was exposed to loud noise, including naval 
gunfire.  While it is unclear whether the Veteran actually 
engaged in combat with the enemy, within the meaning of 
38 U.S.C.A. § 1154(b), the Veteran has asserted that his 
hearing loss and tinnitus are related to noise, and not 
specifically to combat.  The Veteran is competent to describe 
his experience of noise in service.  The Board finds the 
Veteran's account to be credible and consistent with the 
service records.  38 U.S.C.A. § 1154(a).  Thus a finding with 
respect to combat is not necessary, as the Board accepts the 
Veteran's account regarding noise exposure.

The Veteran's service treatment records do not document any 
complaint of or treatment for hearing loss or tinnitus during 
service.  The report of examination for release to inactive 
duty in July 1953 shows normal hearing (15/15), as determined 
by whispered voice testing.  Thus, neither hearing loss nor 
tinnitus was diagnosed as a chronic disability, or noted as a 
nonchronic disability in service.  We also note that an 
organic disease of the nervous system was not manifest within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss was not shown in service, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Likewise, pertinent to the Veteran's claim for tinnitus, 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury (including noise exposure) that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

After service, there is no record of complaint of or 
treatment for hearing loss or tinnitus until 2001, more than 
45 years after separation.  Moreover, the Veteran filed a 
claim for service connection for pleurisy and a throat 
condition in October 1953, after separation.  He did not 
mention hearing loss or tinnitus at that time.  The Veteran 
subsequently filed a claim in June 1987, but did not mention 
either condition.  In September 1991, the Veteran filed a 
claim for nonservice-connected pension; however, neither 
hearing loss nor tinnitus were listed.  

Indeed, the Veteran does not appear to contend that his 
claimed hearing loss and tinnitus had their onset in service 
or for many years thereafter.  He informed the October 2007 
VA examiner that he first noticed the conditions in 2001.  
Thus, not only are hearing loss and tinnitus not noted in 
service, but continuity of symptomatology after service is 
neither shown nor alleged.  

Regarding evidence of a relationship between the current 
hearing loss and tinnitus and the noise exposure acknowledged 
to have been sustained in service, the Veteran does not 
possess the requisite expertise and training to render a 
medical opinion.  However, an opinion was obtained from the 
October 2007 VA examiner, who found that, due to the period 
of time between separation from service and the first 
occurrence of symptoms, it was "not likely" that either 
condition was related to service.  

The Board acknowledges that a February 2008 VA ENT outpatient 
record notes a "significant noise exposure during active 
service," and states that the Veteran's hearing loss is 
secondary to noise exposure.  This constitutes positive 
evidence.  In this case, there is a clear conflict in the 
record.  Each examiner noted a post-service onset of hearing 
loss.  Each also noted that there was a history of in-service 
noise exposure.  The 2008 examiner determined that the 
appellant had hearing loss secondary to noise exposure and 
the 2007 examiner determined that the hearing loss was not 
consistent with noise induced hearing loss.  We find that the 
2007 examiner's opinion is more probative.  The 2008 examiner 
reached an opinion without providing a factual foundation for 
the opinion that was reached.  The 2007 examiner provided a 
much greater history, provided the results of the audiometric 
testing and established that the configuration was not 
consistent with a noise induced loss and that the documented 
change since 2001 supports the other factors that may be 
contributing to hearing loss.  We find that an opinion that 
is more detailed and provides better reasoning for the 
opinion that is reached is more probative than an opinion 
that is little more than conclusory reasoning.    

While the Veteran clearly believes that his hearing loss 
disability and tinnitus are related to service, he has not 
explained the basis for this belief in such a way that would 
counter the reasoning provided by the October 2007 examiner.  
Specifically, he has not offered an explanation as to why 
there were no symptoms for such an extended period after 
service.  As such, the Board finds the opinion of the October 
2007 examiner to be more probative on the question of nexus 
than the Veteran's unexplained assertions.  

Under these circumstances, the Board finds that the claims 
for service connection for a hearing loss disability and for 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


